Case:20-01947-jwb Doc #:446-14 Filed: 03/05/2021 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
Chapter 11
BARFLY VENTURES, LLC, et ai,! Case No. 20-01947-jwb
Hon. James W. Boyd
Debtors. Jointly Administered

 

ORDER APPROVING FIRST AND FINAL FEE APPLICATION OF
WARNER NORCROSS + JUDD LPP OF COMPENSATION
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS

This matter has come before the Court on the First and Final Fee Application of Warner
Norcross + Judd LPP of Compensation and Reimbursement of Expenses as Counsel to the Debtors
(the “Fee Application”) filed by Warner Norcross + Judd LLP (““WNJ”). WNJ is seeking payment
of compensation in the amount of $259,294.00 and for reimbursement of expenses in the amount
of $54,787.87. Notice of the Fee Application was sufficient and consistent with the Procedures
Order’ and no objections to the Fee Application have been filed.

IT IS HEREBY ORDERED:

iL. The Fee Application is granted.

 

' The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).

? Capitalized terms not otherwise defined herein shall have the meaning given to them in the Fee
Application.
Case:20-01947-jwb Doc #:446-14 Filed: 03/05/2021 Page 2 of 2

2. WNJ is granted an allowed administrative expense under section 503(b)(2) for
professional fees and expenses incurred during the Compensation Period in the amount of $_.

2 The fees and expenses set forth in the Supplemental Fee Statement filed by WNJ
are allowed and approved on a final basis.

4. The Debtors are authorized and directed to promptly pay to WNJ the outstanding
balance of the fees and expenses allowed under this Order.

5. This Court retains exclusive jurisdiction to resolve any dispute arising from or
related to this Order.

END OF ORDER

Order prepared and submitted by:

WARNER NORCROSS +JUDD LLP
Elisabeth M. Von Eitzen (P70183)
150 Ottawa Avenue, NW Suite 1500
Grand Rapids, MI 49503

(616) 752-2000
evoneitzen@wnj.com

Counsel for Debtors
21464507
